Citation Nr: 0433829	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  00-21 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling from June 
12, 1997, to November 10, 1999. 

3.  Entitlement to a higher rating for service-connected 
arthritis of the lumbar spine, rated 20 percent disabling 
from August 27, 1999, to May 11, 2003, and 40 percent 
disabling as of May 12, 2003. 

4.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) prior to November 11, 1999.  


REPRESENTATION

Appellant represented by:	Mr. Kenneth M. Carpenter, 
Attorney


WITNESS AT HEARING ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active military service from September 1964 
to April 1968 and from August 1990 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 1997 rating decision wherein the Department 
of Veterans Affairs (VA) Regional Office (RO) denied service 
connection for PTSD.

In October 1999, the Board issued a decision also denying 
service connection for PTSD; however, in May 2000, the Board 
vacated that decision.  In a new decision in August 2000, the 
Board again denied service connection for PTSD.  The veteran 
then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  And in an August 2001 joint motion, the 
veteran and VA's General Counsel, representing the Secretary, 
requested that the Court vacate the Board's decision and 
remand the case to the Board for consideration of the notice 
and duty to assist provisions of the Veteran's Claims 
Assistance Act (VCAA) (which was enacted in November 2000).  
In a September 2001 Order, the Court granted this joint 
motion.  The case was subsequently returned to the Board, and 
beginning in May 2002 the Board undertook additional 
development of the evidence.



In a March 2003 Board decision, service connection for PTSD 
was granted.  An April 2003 RO decision assigned an initial 
30 percent rating for this condition, retroactively effective 
from June 12, 1997.  The RO also granted a temporary 
100 percent rating under the provisions of 38 C.F.R. § 4.29 
due to hospitalization over 21 days from January 2, 2001; a 
50 percent rating from April 1, 2001; and a 100 percent 
rating from February 22, 2003.  The veteran appealed for a 
100 percent rating from the beginning of the assignment of 
the initial disability rating.

A July 2004 RO decision granted a 100 percent rating for the 
PTSD effective November 11, 1999.  The veteran continues to 
appeal for a 100 percent rating from June 12, 1997.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  And since she is 
requesting a higher initial rating for her PTSD, the Board 
has recharacterized this issue as involving the propriety of 
the initial rating in light of the important distinction 
noted in Fenderson v. West, 12 Vet. App. 119 (1999).  

In addition, the RO denied an increased rating for the 
veteran's service-connected disability of the lumbar spine in 
a July 2000 decision.  In a July 2003 decision, the RO 
granted an increased rating of 40 percent for this 
disability, effective as of May 12, 2003.  In an August 2000 
decision, the RO denied service connection for migraine 
headaches.  The veteran appealed for a TDIU for the period 
prior to the effective date of her 100 percent schedular 
rating.  So she has a total of four claims currently before 
the Board.  See 38 C.F.R. § 20.200 (2004).

In a September 2004 letter to the Board, the veteran's 
attorney requested an effective date earlier than June 12, 
1997, for the grant of service connection for PTSD.  As this 
issue has not yet been addressed by the RO, however, 
much less denied and timely appealed to the Board, it is 
referred to the RO for appropriate development and 
consideration.

Unfortunately, to ensure procedural due process, this appeal 
must be REMANDED to the RO - but this time via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

As already mentioned, in May 2002 the Board ordered further 
development regarding the veteran's claim for service 
connection for PTSD.  Thereafter, the case was sent to the 
Board's Evidence Development Unit (EDU), to undertake the 
requested development.  In October 2002, the EDU requested 
that the veteran submit the information necessary to acquire 
her complete medical treatment records pertaining to a 
psychiatric disorder from 1998 to the present, those which 
were not then currently on file.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

On May 1, 2003, however, the U.S. Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
"DAV").  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2), in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a) because 38 C.F.R. § 19.9(a)(2) denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Following the Federal Circuit's decision in DAV, VA's General 
Counsel issued a precedential opinion concluding that DAV did 
not prohibit the Board from developing evidence in a case 
before it, provided that the Board did not adjudicate the 
claim based on any new evidence it obtained unless the 
claimant waived initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-03 (May 21, 2003).

Based on this opinion, the Board continued, for a short time, 
to request development via the Board's EDU.

Eventually, though, in light of the Federal Circuit Court's 
decision and other policy considerations, VA determined that 
VBA would resume all development functions.  In other words, 
aside from the limited class of development functions that 
the Board is statutorily permitted to carry out, see 38 
U.S.C.A. §§ 7107(b), 7109(a), all evidence development will 
be conducted at the RO level.

As also already alluded to, on November 9, 2000, the VCAA was 
signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The VCAA was codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and the implementing 
regulations were codified at 38 C.F.R. 3.102. 3.156(a), 3.159 
and 3.326 (2004).  The VCAA and implementing regulations, 
including the preliminary notice and duty to assist 
provisions, are applicable to the claims on appeal.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The VCAA and implementing regulations eliminated the 
requirement of submitting evidence of a well-grounded claim, 
and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  And 
as part of the notice, VA is to specifically inform the 
claimant and her representative of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. 5103A; 38 C.F.R. 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. 5103(a) and 38 C.F.R. 3.159).



Since the veteran has not been provided the requisite VCAA 
notice, she and her attorney must be sent a VCAA notice to 
correct this procedural due process problem before the Board 
can decide her claim for an initial rating higher than 
30 percent for her PTSD.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-88 (2002) (the Board's failure to enforce 
compliance with the requirements set forth in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) is remandable error); see 
also Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(requiring that the Board identify documents in file 
providing notification that complies with the VCAA).  

Regarding all the issues on appeal, both the claim for a 
higher initial rating for the PTSD as well as the others, the 
veteran says she has been granted disability insurance 
benefits by the Social Security Administration (SSA), 
apparently effective from late 1999 or early 2000.  VA has a 
duty to obtain these records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

Also note that, "[I]n a claim for disability compensation, 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim."  
38 C.F.R. § 3.159(c)(4)(i).  

Regarding the veteran's claim for service connection for 
migraine headaches, treatment records, such as a November 
2000 VA progress note, relate that her service-connected PTSD 
is the cause of these migraine headaches.  But the Board also 
notes that her service medical records from her second period 
of service related the headaches to her menses.  Therefore, 
an examination and medical opinion are needed to determine 
the cause of her migraine headaches.



Regarding her claim for an increased rating for the arthritis 
in her lumbar spine, the veteran is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5295.  The hyphenated codes 
pertain to arthritis and lumbosacral strain.  When a 
diagnostic code such as those for arthritis can be predicated 
on loss of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 also must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain on use or due to flare-
ups, premature or excess fatigability, weakened movement, 
incoordination, or pain on movement.  See Deluca v. Brown, 8 
Vet. App. 202, 207-208 (1995).  

The VA examinations of record are inadequate for rating 
purposes.  The range of motion in the veteran's low back was 
not indicated during her last low back examination in June 
2003.  Therefore, the question of whether she could be 
entitled to a higher rating under Diagnostic Codes 5010-5292 
for arthritis and limitation of motion of the lumbosacral 
spine cannot be answered.  In addition, the examiner did not 
address whether the veteran demonstrated other manifestations 
of functional loss including weakness, premature or excess 
fatigability, and incoordination as prescribed by 38 C.F.R. 
§§ 4.40 and 4.45.  See Deluca v. Brown, 8 Vet. App. 202, 207-
208 (1995).  

The record also reflects that the veteran was diagnosed with 
discogenic low back pain at that examination.  The presence 
of a discogenic condition and whether it is related to her 
military service, particularly her service-connected 
arthritis of the lumbar spine, must be determined.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must be 
able to distinguish, by competent medical opinion, the extent 
of the veteran's symptoms that are due to service-related 
causes from those that are not; else, VA must presume that 
all symptoms are part and parcel of the 
service-connected disability).  Consequently, another VA 
examination is needed.  See 38 U.S.C.A. § 5103A(d) (West 
2002).



Incidentally, the most recent RO rating decision concerning 
the severity of the low back disability, issued in July 2003, 
appears to address the rather recent changes in the criteria 
used to rate low back disabilities.  The criteria for 
evaluating disabilities of the spine under 38 C.F.R. § 4.71a, 
including the diagnostic code applicable to intervertebral 
disc syndrome (IVDS), Diagnostic Code (DC) 5243, previously 
numbered 5293, have been changed recently.  First, the 
criteria in effect for evaluating disabilities under 38 
C.F.R. § 4.71a, DC 5293 (2002) ("the old criteria") were 
revised effective September 23, 2002, codified at 38 C.F.R. § 
4.71a, DC 5293 (2003) ("the interim criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the diagnostic codes were renumbered, including 
the renumbering of DC 5293, used for rating IVDS, to DC 5243.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003), to be codified at 38 
C.F.R. § 4.71a, DC 5243 (2004) ("the new criteria").  These 
new criteria also involved changes to DC 5295.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, VA generally must consider 
which version - new or old - is most favorable to 
the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
However, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding the holding in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VAOGCPREC 3-2000 (Apr. 
10, 2000).  See also Kuzma v. Principi, 341 F.3d 1327, 1328-
1329 (2003).  See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114 (2003).

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for evaluating the severity of spinal 
disabilities, including IVDS, may be applied.  But as of 
September 23, 2002, either the old or the new criteria for 
evaluating IVDS may be applied, whichever is most beneficial 
to the veteran.  Similarly, for the period beginning on 
September 26, 2003, the old, interim, or new criteria may be 
applied, whichever is most beneficial to him.



The Board also notes that the issue of entitlement to a TDIU 
prior to November 11, 1999, is inextricably intertwined with 
other three issues developed for appellate review, as well as 
the issue of entitlement to an effective date earlier than 
June 12, 1997, for the grant of service connection for PTSD, 
which the Board is referring to the RO for initial 
development.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  A grant of service connection, increased ratings or 
an earlier effective date could, in turn, affect the outcome 
of the TDIU claim.  So these claims are, in effect, part and 
parcel of the TDIU claim and, therefore, must be treated as 
such to avoid piecemeal adjudication.  See Kellar v. Brown, 6 
Vet. App. 157 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1. Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated her for migraine headaches, PTSD, 
or a low back condition, the records of 
which are not already on file.  With her 
authorization, obtain records from each 
health care provider she identifies.

2.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

3.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, pertaining to the claim 
for a higher initial rating for PTSD, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  Also request that the 
veteran submit all relevant evidence and 
information in her possession.

4.  After the above development has been 
completed, schedule the veteran for an 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of any currently 
present migraine headaches.

If the examiner finds that the veteran 
has migraine headaches, is there a 50 
percent or greater possibility they are 
in any way causally related to her 
military service; or is there a 50 
percent or greater possibility they were 
caused or worsened beyond their natural 
progression by her service-connected 
PTSD.  The rationale for the opinions 
must also be discussed.  Send the claims 
folder to the examiner, along with a copy 
of this remand, so he/she can review the 
veteran's pertinent medical history.  If 
the examiner agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons for such opinion.

5.  Also schedule the veteran for an 
appropriate examination of her low back.  
The report must include the range of 
lumbosacral motion, with notations as to 
the degree of motion at which the veteran 
experiences pain, if any.  The physician 
should identify and completely describe 
any other current symptomatology, 
including any functional loss of the 
lumbosacral spine due to more or less 
movement than normal, weakened movement, 
premature or excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse. The physician should inquire as 
to whether the veteran experiences flare-
ups.  If so, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups should be 
described.  The examiner should 
specifically address whether there is 
localized tenderness, muscle spasm on 
extreme forward bending; loss of lateral 
spine motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side or other abnormality of 
spinal contour; positive Goldthwaite's 
sign; abnormal mobility on forced motion, 
and/or guarding. If guarding or muscle 
spasm is found, the examiner should 
indicate whether it is sufficiently 
severe to result in an abnormal gait.

If a discogenic condition is diagnosed, 
the examiner should opine whether there a 
50 percent or greater possibility this 
was caused by service.  The physician 
should report the number of 
incapacitating episodes and their 
duration in the past 12 months. (An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner must comment on the degree 
of attacks (moderate or severe), if they 
are recurrent, and if there is 
intermittent relief.  If the veteran does 
not have attacks then that finding should 
be stated in the report.  If applicable, 
note any persistent symptoms compatible 
with sciatic neuropathy to include 
characteristic pain and demonstrable 
muscle spasm, absent knee jerk, or other 
neurological findings appropriate to site 
of the diseased disc.  If there is 
evidence of complete or incomplete 
paralysis of a particular nerve, then 
this too should be noted.  The overall 
degree of neurological impairment due to 
a herniated nucleus pulposus should be 
characterized in terms of either mild, 
moderate, or severe.

6.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If benefits are not 
granted to her satisfaction, send her and 
her attorney a supplemental statement of 
the case and give them time to respond 
before the case is returned to the Board 
for further appellate consideration.  
Inasmuch as the issues of entitlement to 
service connection for migraine 
headaches, a higher initial rating for 
PTSD, an increased rating for service-
connected arthritis of the lumbar spine 
and a earlier effective date for the 
grant of service connection for PTSD are 
deemed to be inextricably intertwined 
with the issue of entitlement to a TDIU 
prior to November 11, 1999, the RO should 
take appropriate steps to avoid piecemeal 
adjudication of these claims.

The veteran need take no action until she is further 
informed.  The purpose of this REMAND is to obtain further 
development and ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




